t c memo united_states tax_court damon c cicciari petitioner v commissioner of internal revenue respondent docket no filed date damon c cicciari pro_se lorianne masano for respondent memorandum findings_of_fact and opinion foley judge by notice_of_deficiency dated date respondent determined an dollar_figure deficiency relating to petitioner’s federal income taxes the sole issue for decision is whether petitioner is liable pursuant to sec_1401 for self-employment_tax findings_of_fact in petitioner was a full-time police officer for the tallahassee police department tpd during off-duty hours petitioner provided security services to sprint united management company moon management inc tallahassee mall partners ltd and florida institute of cpas off-duty employers each off- duty employer decided when to hire petitioner paid him to patrol its premises to prevent disturbances and criminal activity and set his work schedule tpd required petitioner to obtain its permission prior to accepting off-duty assignments in addition tpd determined petitioner’s off-duty minimum pay rate required him to wear his uniform when working off-duty security assignments prohibited him from performing activities that were outside the scope of his law enforcement functions and required him to monitor his police radio tpd required petitioner to respond to criminal activity at his off-duty site as if he were on-duty when responding to such incidents petitioner was required to take direction from police supervisors on occasion tpd required petitioner to leave his off-duty assignment to respond to certain high priority unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue calls if petitioner returned within a short time the off-duty employer would pay petitioner for his entire scheduled shift in the event that he could not return he would immediately notify the off-duty employer each such employer paid petitioner directly and issued a form 1099-misc miscellaneous income tpd did not consider petitioner on-duty while working off-duty assignments and did not pay him overtime on his timely filed federal_income_tax return petitioner reported dollar_figure in wages ie dollar_figure from tpd and dollar_figure from off-duty assignments on date respondent reclassified the dollar_figure as self-employment_income and determined an dollar_figure deficiency on date petitioner while residing in tampa florida filed his petition with the court opinion petitioner’s only contention is that he was an employee of tpd while working off-duty assignments sec_1401 imposes a tax upon a taxpayer’s self-employment_income self-employment_income consists of gross_income derived by an individual from any trade_or_business carried on by such individual sec_1402 the self-employment_tax however does not apply to compensation paid to an employee sec_1402 sec_3121 defines an employee as any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee that definition is made applicable for self- employment_tax purposes by sec_1402 whether an individual is an employee or an independent_contractor is a question of fact determined by application of common_law principles 68_f3d_421 11th cir stating that common_law rules serve as the basis for classifying workers as employees or independent contractors weber v commissioner 103_tc_378 affd 60_f3d_1104 4th cir sec_31_3401_c_-1 d employment_tax regs the court may consider various factors in determining the relationship between the parties see clackamas gastroenterology associates p c v wells u s __ 123_sct_1673 date weber v commissioner supra pincite no one factor however is controlling weber v commissioner supra after considering these factors we conclude that petitioner was not an employee of tpd but performed his off-duty security services as an independent_contractor first petitioner was not an employee of tpd while working off-duty assignments because tpd did not control petitioner’s off-duty employment activities tpd’s control_over petitioner’s conduct relating to off-duty security services eg requiring officers to obtain approval prior to accepting off-duty jobs imposing a minimum pay rate and requiring officers to respond to certain high priority calls is incidental and related only to the on-duty rather than the off-duty employment relationship milian v commissioner tcmemo_1999_366 kaiser v commissioner tcmemo_1996_526 affd without published opinion 132_f3d_1457 5th cir march v commissioner tcmemo_1981_339 moreover we reject petitioner’s contention that the off-duty employers indirectly paid him on behalf of tpd when he responded to certain high priority calls we recognize that petitioner was on-call during off-duty hours there is no evidence however that tpd had any agreement with the off-duty employers or required them to continue paying petitioner on behalf of tpd second the off-duty employers operated separately from tpd see march v commissioner supra stating that the source and method of payment are also factors in establishing whether an employee-employer relationship existed petitioner was paid directly by each off-duty employer and his earnings were not reported to tpd each off-duty employer treated petitioner as an independent_contractor and issued forms 1099-misc miscellaneous income third petitioner’s off-duty services were performed for and were directly beneficial to the off-duty employer milian v commissioner supra stating that performance of services by the employee for the employer is implicit in an employment relationship march v commissioner supra any benefit tpd received by an increased police presence at petitioner’s off-duty assignments was incidental and similar in nature to the benefit to a police department when officers increase the police presence in a community by driving their police cruisers home milian v commissioner supra march v commissioner supra finally the off-duty employers had the ability to select and the power to discharge at will milian v commissioner supra march v commissioner supra although there may be some facts that point to an employee- employer relationship eg minimum pay rates and the requirement that officers respond to certain high priority calls between petitioner and tpd when taken as a whole the facts establish that petitioner was self-employed accordingly we hold that the earnings in dispute are earnings from self-employment subject_to the tax imposed by sec_1401 contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
